Citation Nr: 1728223	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the residuals of a cold weather injury.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his caregiver


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947, earning the Army of Occupation Medal (Germany) for his service in the European Theater.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record.

The Veteran's claim for service connection for a head injury was granted by the RO in an August 2016 rating decision.  As such, that issue is no longer before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The Veteran's cold weather injury residuals did not have clinical onset in service and are not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cold weather injury residuals are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he currently has residuals of a cold weather injury, which originally began in service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran has clarified that the cold weather injury residual in which he seeks service connection for is left sided numbness.  See April 2016 Hearing Transcript at 12.  The Veteran is competent to report this injury as it is capable of lay observation.  Additionally, the record reflects that he has sought treatment for this condition since filing his claim for service connection.  See December 2010 Medical treatment Record at 37.  Thus, the first element of service connection is met. 

With regard to the second element, the Veteran has consistently reported that he was injured in service in December 1945 when he suffered a loss of consciousness during military training.  See January 2001 Private Medical Record; see also May 2001 VA Examination Report; October 2010 Written Statement of Veteran; October 2010 VA Examination Report; Hearing Tr. at 3.  He testified that he had to sleep outside in the cold, without a tent, during a training exercise.   Hearing Tr. at 3.  He was rendered unconscious and was taken to a hospital where he was treated for several days.  Id. at 6.  He additionally reports that he was told by a nurse at the hospital he was taken too that he was dropped off a truck onto ice.  Id. at 6 and 12. He believes that being dropped on the ice is where his cold injury originated.  His service treatment records (STRs) note that he was hospitalized during service in December 1945 and complained of a high fever.  See December 1945 Temperature Treatment Notes.  The Veteran is competent to report the injuries and symptoms he observed during service and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

As the Board has conceded the first two elements of service connection, the crux of the Veteran's claim relies on establishing a medical nexus between being dropped on the ice, and his current left sided numbness.  The Board finds that no such relationship exists. 

In November 2011, the Veteran's private physician offered a positive nexus opinion in regards to his cold weather injury residuals.  However, the Board finds this opinion inadequate, as it lacks rationale, and does not even specify which residuals he is referring to.  There is no mention of left sided numbness in the opinion.  Thus, this option lacks probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

In August 2016, the Veteran was afford a VA examination in which the examiner addressed his left sided numbness.  The examiner explained that his left sided
numbness "...could be due to cervical and or lumbar issues rather than TBI. Thus, while circumstances may be consistent with TBI events, I cannot say without speculation that he has any current symptoms connected to the events leading to TBI."  This opinion, which is couched in speculative terms ("could") and contains no rationale, is of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The Veteran was then scheduled for another VA examination in September 2016 to seek an adequate nexus opinion.  Unfortunately, the Veteran refused to attend the examination.  See September 2016 Compensation and Pension Exam Inquiry at 4.  No explanation as to why he was not able to attend the examination is of record.  Under these circumstances, the Board finds that the Veteran failed to report for VA examinations without good cause.  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2016).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

To the extent that the Veteran attributes his current left sided numbness to service, the Board finds that he is not competent to relate his symptomatology to an event during service, as it would require medical expertise to say that left sided numbness is a residual of a cold injury experienced in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of such a disability. 38 C.F.R. § 3.159(a)(1)-(2) (2016).

There is no competent  probative evidence relating the Veteran's left sided numbness to his active service.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

ORDER

Entitlement to service connection for the residuals of a cold weather injury, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


